Case 1:19-cr-20603-MGC Document 15 Entered on FLSD Docket 10/25/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO: 1:19-cr-20603-COOKE/GOODMAN

  UNITED STATES OF AMERICA

  v.

  ABDUL-MAJEED MAROUF AHMED ALANI,
        Defendant.
  __________________________________________/


       DEFENDANT’S UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL DATE

          COMES NOW, Defendant, ABDUL-MAJEED MAROUF AHMED ALANI, by and

  through his counsel, JONATHAN MELTZ, who respectfully requests this Honorable Court grant

  a continuance of the November 12, 2019 trial date in this matter.

          1.     This motion is unopposed by the Government – as represented by Assistant

  United States Attorneys Maria K. Medetis and Randy A. Hummel.

          2.     Defendant, Abdul-Majeed Marouf Ahmed Alani, was indicted on September 19,

  2019 on one (1) count of Attempting to Damage an Aircraft in violation of Title 18, United

  States Code, Sections 32(a)(l) and (a)(8).

          3.     The Government filed its Response to the Standing Discovery Order on October

  4, 2019. Promptly thereafter, the Government provided defense counsel with approximately nine

  (9) discs containing video, audio, and documentary evidence in electronic form.

          4.     The Government filed its Second Response to the Standing Discovery Order on

  October 10, 2019.      Promptly thereafter, the Government provided defense counsel with

  approximately five (5) discs containing video, audio, and documentary evidence in electronic

  form.
Case 1:19-cr-20603-MGC Document 15 Entered on FLSD Docket 10/25/2019 Page 2 of 3



         5.      The Government filed its Third Response to the Standing Discovery Order on

  October 24, 2019. Today, October 25, 2019, counsel received two (2) discs containing video

  and documentary evidence in electronic form.

         6.      Counsel respectfully requests additional time to prepare with due diligence for

  trial. The amount of video and audio evidence is extensive. Counsel has not yet reviewed all

  discovery; nor has he had an opportunity to review any of the discovery with Mr. Alani who is

  incarcerated at the Federal Detention Center.

         7.      Defense counsel was recently in trial from October 7, 2019 through October 11,

  2019. That trial, as well as the pretrial preparation, has made it difficult for counsel to prepare

  this case since receiving the Government’s discovery responses. Counsel seeks additional time

  to investigate all the factual allegations, locate and interview witnesses, conduct legal research

  and prepare and file pretrial motions, and prepare for trial.

         8.      Additionally, counsel is also currently making efforts to identify and retain

  appropriate expert witnesses to assist in the defense of the case.

         9.      Based on the foregoing, Defendant asks the Court to find the ends of justice

  would be served by the continuance and the need for the continuance outweighs any interest of

  the public or the Defendant in a speedy trial pursuant to Title 18 U.S.C., § 3161(h)(7)(A).

         10.     In conference with the Government, defense counsel proposed a new trial date be

  set in sixty (60) to seventy-five (75) days. The Government did not object to that time frame.




                                                    2
Case 1:19-cr-20603-MGC Document 15 Entered on FLSD Docket 10/25/2019 Page 3 of 3



         WHEREFORE,         Defendant,     ABDUL-MAJEED          MAROUF        AHMED        ALANI,

  respectfully requests this Honorable Court grant this unopposed motion, and continue the

  November 12, 2019 trial date for a period of sixty (60) to seventy-five (75) days, and further find

  that that the ends of justice served by this delay outweigh any interest of the public or the

  Defendant in a speedy trial.

                                               Respectfully submitted,
                                               CHAPMAN LAW GROUP
  Dated: October 25, 2019                      /s/ Jonathan Meltz________
                                               Jonathan Meltz
                                               FL Bar No.: 096504
                                               1001 Brickell Bay Drive, Suite 1714
                                               Miami, FL 33131
                                               jmeltz@chapmanlawgroup.com
                                               T: (305) 712-7177




                                  CERTIFICATE OF SERVICE

                 I, Jonathan Meltz, hereby certify that on October 25, 2019, I
                 electronically filed the Defendant’s Unopposed Motion for
                 Continuance of Trial Date with the Clerk of the Court using the
                 CM/ECF system, which will send notice to counsel of record.

                                 /s/ Jonathan Meltz
                                 Jonathan Meltz
                                 FL Bar No.: 096504
                                 Counsel for Defendant Abdul-Majeed Marouf Ahmed Alani
                                 jmeltz@chapmanlawgroup.com




                                                  3
